Exhibit 10(E)

 

AMENDMENT NO. 1, dated as of August 22, 2001 (this “Agreement”), by and among
TARGET RECEIVABLES CORPORATION, a Minnesota corporation, as Transferor,
RETAILERS NATIONAL BANK, a national banking organization organized and existing
under the laws of the United States of America, as Servicer, and WELLS FARGO
BANK MINNESOTA, NATIONAL ASSOCIATION (formerly known as NORWEST BANK MINNESOTA,
NATIONAL ASSOCIATION), a national banking association, as Trustee, to the
AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of April 28, 2000
(the “Pooling and Servicing Agreement”), by and among the Transferor, the
Servicer and the Trustee.

 

W I T N E S S E T H:

 

WHEREAS, the Transferor, the Servicer and the Trustee desire to amend the
Pooling and Servicing Agreement pursuant to Section 13.1(a) therein in order to
provide for the terms contained herein.

 

WHEREAS, the Transferor desires to amend the Pooling and Servicing Agreement as
set forth below.

 

Therefore, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and the Investor
Certificateholders:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1        Definitions.  (a)  Section 1.1 of the Pooling and Servicing
Agreement shall be amended by replacing the definition of “Merchant Fees” with
the following:

 

“Merchant Fees” shall mean the fees paid with respect to the proprietary private
label accounts, by Target stores, Marshall Field’s, Mervyn’s and other
merchants, and with respect to the Target VISA accounts, by merchants accepting
the Target VISA card, to Retailer’s National Bank, in its capacity as Credit
Card Originator, in connection with obligor charges for goods and services.

 

(b)      Section 1.1 of the Pooling and Servicing Agreement shall be amended by
adding the following definition thereto:

 

“Target VISA” shall mean a credit card originated by RNB, enhanced with VISA
capabilities and having a Target brand name.

 

ARTICLE II

 

Section 2.1        Amendment of Section 2.4(a)(v).  Section 2.4(a)(v) of the
Pooling and Servicing Agreement is hereby replaced in its entirety by the
following:

 


 

“                                                                                         
                (v)  this Agreement or, in the case of Supplemental Accounts,
the related Assignment constitutes either a valid transfer and assignment to the
Trust of all right, title and interest of the Transferor in the Receivables and
other Trust Assets conveyed to the Trust by the Transferor and all monies due or
to become due with respect thereto and the proceeds thereof under this Agreement
or a grant of a security interest (as defined in the UCC) in such property to
the Trust, which, in the case of existing Receivables and the proceeds thereof,
is enforceable upon execution and delivery of this Agreement, or, with respect
to then existing Receivables in Additional Accounts, as of the applicable
Addition Date, and which will be enforceable with respect to such Receivables
hereafter and thereafter created and the proceeds thereof upon such creation, in
each case except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights in general and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).  This Agreement, or in the case of
Supplemental Accounts, the related Assignment, creates a valid and continuing
security interest (as defined in the UCC) in the Receivables in favor of the
Trust, which security interest is prior to all other Liens, and is enforceable
as such against creditors of and purchasers from the Trust. Upon the filing of
the financing statements pursuant to Section 2.1 and, in the case of Receivables
hereafter created and the proceeds thereof, upon the creation thereof, the Trust
shall have a first priority security interest in such property and proceeds (as
defined in the UCC) except for Liens permitted under subsection 2.7(b);”

 

Section 2.2        Addition of Subsections 2.4(a)(x) and 2.4(a)(xi). The
following subsections are hereby added to the end of Section 2.4(a) of the
Pooling and Servicing Agreement:

 

“                                                                                         
                (x)  the Receivables constitute “accounts” within the meaning of
the UCC; and

 

                                                                                               
                (xi)  other than the security interest granted to the Trust
pursuant to this Agreement, the Transferor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables.
The Transferor has not authorized the filing of and is not aware of any
financing statements against the Transferor that include a description of the
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Trust hereunder or that has been
terminated. The Transferor is not aware of any judgment or tax lien filings
against the Transferor.

 

The representations and warranties set forth herein shall survive the transfer
and assignment of the respective Receivables to the Trust, and shall be
continuing, and remain in full force and effect, until such time as all Investor
Certificates have been finally and fully paid.”

 


 

Section 2.3        Amendment of Section 5(e) of Exhibit B.  Section 5(e) of
Exhibit B to the Pooling and Servicing Agreement is hereby replaced in its
entirety by the following:

 

“                                                                                         
                (e)  this Assignment constitutes a valid transfer and assignment
to the Trust of all right, title and interest of the Transferor in and to the
Receivables and other Trust Assets conveyed to the Trust by the Transferor and
all monies due or to become due and all amounts received with respect thereto
and the proceeds as defined in the UCC, and this Agreement constitutes the grant
of a security interest (as defined in the UCC) in such property to the Trust,
which, in the case of existing Receivables and the proceeds thereof, is
enforceable upon execution and delivery of this Agreement, and which will be
enforceable with respect to such Receivables hereafter and thereafter created
and the proceeds thereof upon such creation.  This Assignment creates a valid
and continuing security interest (as defined in the UCC) in the Receivables in
favor of the Trust, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Trust. Upon the
filing of the financing statements pursuant to Section 3 of this Assignment and,
in the case of Receivables hereafter created and the proceeds thereof, upon the
creation thereof, the Trust shall have a first priority security interest in
such property and proceeds (as defined in the UCC) except for Liens permitted
under Section 2.7(b) of the Agreement;”

 

Section 2.4        Addition of Sections 5(i) and 5(j) to Exhibit B.  The
following subsections are hereby added to the end of Section 5 of Exhibit B to
the Pooling and Servicing Agreement:

 

“                                                                                         
                (i)  the Receivables constitute “accounts” within the meaning of
the UCC; and

 

                                                                                               
                (j)  other than the security interest granted to the Trust
pursuant to this Assignment, the Transferor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables.
The Transferor has not authorized the filing of and is not aware of any
financing statements against the Transferor that include a description of the
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Trust hereunder or that has been
terminated. The Transferor is not aware of any judgment or tax lien filings
against the Transferor.

 

The representations and warranties set forth herein shall survive the transfer
and assignment of the respective Receivables to the Trust, and shall be
continuing, and remain in full force and effect, until such time as all Investor
Certificates have been finally and fully paid.”

 

Section 2.5        Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 


 

Section 2.6        Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

 


 

IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have caused
this Agreement to be duly executed by their respective officers as of the day
and year first above written.

 

 

 

TARGET RECEIVABLES CORPORATION,

 

   as Transferor,

 

 

 

 

 

 

 

By:

/s/ Stephen C. Kowalke

 

 

 

Name: Stephen C. Kowalke

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

RETAILERS NATIONAL BANK,

 

   as Servicer,

 

 

 

 

 

 

 

By:

/s/ Stephen C. Kowalke

 

 

 

Name: Stephen C. Kowalke

 

 

Title:   Assistant Treasurer

 

 

 

 

 

 

 

WELLS FARGO BANK MINNESOTA,

 

   NATIONAL ASSOCIATION,

 

   as Trustee,

 

 

 

 

 

 

 

By:

/s/ S. Dignan

 

 

 

Name: S. Dignan

 

 

Title:   Corporate Trust Officer

 